—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 23, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
By not moving to withdraw his plea, defendant failed to preserve his present claim that it was rendered unknowing by his purported unawareness that entry of a plea waives non-jurisdictional issues (People v Butler, 203 AD2d 35, lv denied 83 NY2d 965), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that defendant knowingly, voluntarily and intelligently entered bis guilty plea with the advice of counsel, and that there is no evidence in the record that anyone misled defendant as to his post-appellate rights, or that any misimpression he may have had regarding the subject had an effect on his decision to plead guilty. Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.